DETAILED ACTION
The examiner assigned to this application has changed from Victoria Fang to Colin T. Sakamoto in Art Unit 3793.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 3/22/2021 has been entered in part; i.e., the replacement drawing sheet dated 3/22/2021 has been entered.
The amendment dated 7/22/2021 has been entered and considered for this Office Action.

Claim Objections
Claims 1, 22-23, and 27 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites “opposite the first end” in line 15 but this should be corrected to read as --opposite the first end section--.
Claim 22 recites “the computer” but this should be corrected to read as --the computer system--.
Claim 23 recites “the computer” but this should be corrected to read as --the computer system--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al., US 2005/0277832 A1 (hereinafter “Foley”).
Regarding claim 1, Foley teaches a system (10, Fig 1) for surgical navigation, comprising:
a spine pin (see Figs. 3, 3A-3B, 4, 4A-4F; see annotated figures below) that includes:
a first end section (connection 60’; see annotated figures below) configured to couple with an array and resist rotation relative to a coupled array;
a second end (screw 42; see annotated figures below) opposite the first end and having a sharp tip configured to be inserted into an anatomical feature;
a radiographic glyph (one of the fiducials 17; see annotated figures below
a second radiographic glyph (another of the fiducials 17; see annotated figures below) separated from the first radiographic glyph by a distance;
a first array (120; see annotated figures below) including tracking markers (emitters 122, such as for example LEDs or reflective spheres for providing a positive indication of movement to the surgical navigation system during a procedure, ¶ [0059]; see annotated figure below), the first array being configured to be releasably secured with a vertebra via a connection with the first end of the spine pin;
at least one camera (sensor array 110, ¶ [0056]; camera digitizer array 110; see Fig. 1) configured to track the first array (“The system includes an apparatus such as a digitizer or other Position Sensing Unit (PSU), such as for example sensor array 110 on support 112 for identifying, during the procedure, the relative position of each of the reference points to be displayed by tracking the position of emitters 122 on arc 120.” ¶ [0056]); and
a computer system (collectively the processor/PC 114, controller 108, monitor 106, surgical navigation system processor 104, Fig. 1) including a processor (collectively processor/PC 114, controller 108, and surgical navigation system processor 104), wherein the computer system is configured to:
receive one or more camera images of the array from the at least one camera (“The system includes an apparatus such as a digitizer or other Position Sensing Unit (PSU), such as for example sensor array 110 on support 112 for identifying, during the procedure, the relative position of each of the reference points to be displayed by tracking the position of emitters 122 on arc 120. The system also includes a processor 114 such as a PC or other suitable workstation processor associated with controller 108 for modifying the image data set according to the identified relative position of each of the reference points during the procedure, as identified by digitizer 110.” ¶ [0056]; “The emitters 195 generate infrared signals to be picked up by camera digitizer array 110 and triangulated to determine the position of the instrument 130. Additionally, other methods may be employed to track reference arcs, pointer probes, and other tracked instruments, such as with reflective spheres, or sound or magnetic emitters, instead of LED's. For example, reflective spheres can reflect infrared light that is emitted from the camera array 110 back to the camera array 110. The relative position of the body part, such as the spinal process is determined in a similar manner, through the use of similar emitters 122 mounted on the reference frame 120 in mechanical communication with the spinal segment.” ¶ [0067]); and
display a simulation of the first anatomical feature on a display screen (“A computer assisted image-guided surgery system, indicated generally at 10, generates an image for display on a monitor 106 representing the position of one or more body elements, such as spinal elements fixedly held in a stabilizing frame or device such as a spinal surgery frame 125 commonly used for spinal surgery. A reference arc 120 bearing tracking means or emitters, such as for example LED emitters 122, is mounted to the spinous process by a central post 150. The structures 20 and K wires 260 of FIG. 1 are depicted in more detail in FIG. 1A. The image 105 is generated from an image data set, usually generated preoperatively by a CAT scanner or by MRI for example, which image 105 has reference points for at least one body element, such as a spinal element or vertebrae. The reference points of the particular body element have a fixed spatial relation to the particular body element.” ¶ [0055]; “The system also includes a processor 114 such as a PC or other suitable workstation processor associated with controller 108 for modifying the image data set according to the identified relative position of each of the reference points during the procedure, as identified by digitizer 110. The processor 114 can then, for example, generate an image data set representing the position of the body elements during the procedure for display on monitor 106. A surgical instrument 130, such as a probe or drill or other tool, may be included in the system, which is positioned relative to a body part and similarly tracked by sensor array 110.” ¶ [0056])








Regarding claim 5, Foley teaches the invention of claim 1 as discussed above. Foley further teaches that the first array includes hemispherical markers in six degrees of freedom (markers 122 appear to be hemispherical in shape, Figs. 4, 4A-4B; the array 120 includes at least three markers 122 where not all the markers 122 are located on the same line, therefore the arrangement of markers 122 is sufficient to resolve six degrees of freedom such as three positional degrees of freedom and three rotational degrees of freedom).

Regarding claim 26, Foley teaches the invention of claim 1 as discussed above. It is noted that claim 1 does not differentiate between the first and second radiographic glyphs; therefore, any two fiducials of Foley’s fiducial 17 may read on the first and second radiographic glyphs. Further, claim 26 does not differentiate between the first and second radiographic glyphs as long as first and second glyph arms extend therefrom respectively with third and fourth radiographic glyphs coupled to the first and second glyph arms respectively. In that sense, Foley can be considered to teach this arrangement of first, second, third, and fourth radiographic glyphs with first and second glyph arms as shown below in the annotated figure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Woods et al., US 2017/0165006 A1 (hereinafter “Woods”).
Regarding claim 6, Foley teaches the invention of claim 1; but does not teach a second array (in addition the first array and the first/second radiographic glyphs) including tracking markers, the second array being configured to be releasably secured with a second anatomical feature.
44, Figs. 1, 3, and 4) and a second array (46, Figs. 1, 3, and 4; ¶ [0042]) including tracking markers (tracking elements, ¶ [0046]; LEDs 50, lenses 120, emitter support assemblies 96, Figs. 3 and 4), the second array being configured to be releasably secured with a second anatomical feature (“Navigation system 20 includes a plurality of tracking devices 44, 46, 48, also referred to herein as trackers. In the illustrated embodiment, one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient. Trackers 44, 46 are firmly affixed to sections of bone. Trackers 44, 46 may be attached to the femur F and tibia T in the manner shown in U.S. Pat. No. 7,725,162, hereby incorporated by reference and/or in the manner shown in U.S. patent application Ser. No. 14/156,856, filed Jan. 16, 2014, entitled, "Navigation Systems and Methods for Indicating and Reducing Line-of-Sight Errors" and published as U.S. Patent Application Publication No. 2014/0200621, hereby incorporated by reference herein. Other methods of attachment are also possible. In additional embodiments, a tracker (not shown) is attached to the patella to track a position and orientation of the patella. In yet further embodiments, the trackers 44, 46 could be mounted to other tissue types or parts of the anatomy.” ¶ [0042]; it is understood that the trackers are releasable from the anatomy because it is understood that the trackers only temporarily attached for the duration of the surgery or medical procedure –i.e., the trackers are not permanently attached).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foley by providing a second array including tracking markers, the second array being configured to releasably secured with a second anatomical feature, as taught by Foley; and the 

Regarding claim 8, Foley teaches the invention of claim 1 as discussed above; but does not teach that the first array comprises recesses, wherein the markers are at least partially received in the recesses.
Woods teaches the first array (44) comprises recesses (pockets 98, each pocket has a through opening 100, an inner counter bore 102 and an outer counter bore 104, Fig. 5, ¶ [0063]) wherein the markers (LEDs 50, lenses 120, emitter support assemblies 96) are at least partially received in the recesses (“a plurality of pockets 98 (see FIG. 5) for receiving the emitter support assemblies 96” ¶ [0063]; “Each of the emitter support assemblies 96 comprises a base 102. […] The base 102 also comprises an alignment section 110 that depends downwardly from the body 108. […] The alignment section 110 has an oblong shape so that the emitter support assembly 96 is only able to be fitted in the pocket 98 in one orientation during manufacture.” ¶ [0064]-[0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the invention of Foley such that the first array comprises recesses wherein the markers are at least partially received in the recesses, as taught by Woods; and the ordinarily skilled artisan would have been .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Nagarkar et al., US 2014/0005527 A1 (hereinafter “Nagarkar”).
Regarding claims 9 and 10, Foley teaches the invention of claim 1 as discussed above, but does not teach that the first array includes at least two oppositely facing surfaces, each surface having a plurality of markers, wherein the markers include at least one marker disposed at a first surface of the first array and at least one marker disposed at a second surface of the first array.
Nagarkar teaches a first array (49, Fig. 3) that includes at least two oppositely facing surfaces (surfaces of layers 54 and 56, Fig. 3), each surface having a plurality of markers (integrated sensor-fiducial marker devices 10, Fig. 3); wherein the markers include at least one marker disposed at a first surface (surface of layer 54) of the first array and at least one marker disposed at a second surface (surface of layer 56) of the first array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foley such that the first array includes at least two oppositely facing surfaces, each surface having a plurality of markers, wherein the markers include at least one marker disposed at a first surface of the first array and at least one marker disposed at a second surface of the first array, as taught by Nagarkar; and the ordinarily skilled artisan would have been i.e., so that the camera can “see” the first array from both the top (via the markers disposed on the first/top surface) and the bottom (via the markers disposed on the second/bottom surface) of the first array).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Warkentine et al., US 2008/0294265 A1 (hereinafter “Warkentine”).
Regarding claim 14, Foley teaches the invention of claim 1 as discussed above. Foley further teaches the at least one camera includes an infrared camera (¶ [0067]); but does not teach that the at least one camera includes a visible light camera.
Warkentine teaches at least one camera includes an infrared camera and a visible light camera (¶ [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foley such that the at least one camera includes an infrared camera and a visible light camera in order to increase/enhance the utility/compatibility of the navigation tracking of the invention of Foley by making the at least one camera capable of “seeing” visible markers instead of just infrared markers (i.e., making the navigation tracking of the invention compatible with a more variety of markers types).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Ben-Haim et al., US 6,314,310 B1 (hereinafter Ben-Haim).
claims 22 and 23, Foley teaches the invention of claim 1. Foley further teaches that the computer is further configured to:
receive on or more 3D images (“The central post 150 is then rigidly fixed to the clamp 30 or screw 42 and the fiducial array 170 is rigidly fixed to the central post 150. The patient is then scanned and imaged with a CAT scan or MRI with a field of view sufficiently large to display the spinal anatomy and the clamp 30 or screw 42 and the fiducial array 170. This scan is loaded into the surgical navigation system processor 104.” ¶ [0064]);
wherein the first and second radiographic glyphs are displayed in the one or more 3D images (“The patient is then scanned and imaged with a CAT scan or MRI with a field of view sufficiently large to display the spinal anatomy and the clamp 30 or screw 42 and the fiducial array 170. This scan is loaded into the surgical navigation system processor 104.” ¶ [0064]);
sense the tracking markers of the first array (“Once the superstructure 20 is placed back on the patient, any instrument 130 fitted with tracking emitters thereon such as, for example, a drill or screw driver, can be tracked in space relative to the spine in the surgical navigation system without further surgical exposure of the spine. The position of the instrument 130 is determined by the user stepping on a foot pedal 116 to begin tracking the emitter array 190. The emitters 195 generate infrared signals to be picked up by camera digitizer array 110 and triangulated to determine the position of the instrument 130. Additionally, other methods may be employed to track reference arcs, pointer probes, and other tracked instruments, such as with reflective spheres, or sound or magnetic emitters, instead of LED's. For example, reflective spheres can reflect infrared light that is emitted from the camera array 110 back to the camera array 110. The relative position of the body part, such as the spinal process is determined in a similar manner, through the use of similar emitters 122 mounted on the reference frame 120 in mechanical communication with the spinal segment.” ¶ [0067])
perform registration using the sensed tracking markers (implied from: “The superstructure 20 is then replaced on the clamp 30 or screw 42 in a precise manner to the same relative position to the spinal elements as it was in the earlier CAT scan or MRI imaging. The reference arc 120 is fixed to the starburst or other interface connector 60 on the central post 150 which is fixed to the clamp 30 or screw 42. The operator, for example a surgeon, then touches an instrument with a tracking emitter such as a surgical pointer 130 with emitters 195 to the divots 29 on the fiducial array 170 to register the location of the array 170 and, thus, because the spinal process is fixed to the fiducial array 170, the location of the spinal element is also registered in the surgical navigation system.” ¶ [0066]; “Once the superstructure 20 is placed back on the patient, any instrument 130 fitted with tracking emitters thereon such as, for example, a drill or screw driver, can be tracked in space relative to the spine in the surgical navigation system without further surgical exposure of the spine. The position of the instrument 130 is determined by the user stepping on a foot pedal 116 to begin tracking the emitter array 190. The emitters 195 generate infrared signals to be picked up by camera digitizer array 110 and triangulated to determine the position of the instrument 130. Additionally, other methods may be employed to track reference arcs, pointer probes, and other tracked instruments, such as with reflective spheres, or sound or magnetic emitters, instead of LED's. For example, reflective spheres can reflect infrared light that is emitted from the camera array 110 back to the camera array 110. The relative position of the body part, such as the spinal process is determined in a similar manner, through the use of similar emitters 122 mounted on the reference frame 120 in mechanical communication with the spinal segment. As is well known in this art and described generally in PCT/US95/12894, based upon the relative position of the spinal segment and the instrument 130 (such as by touching a known reference point) the computer would illustrate a preoperative scan--such as the proper CAT scan slice--on the screen of monitor 106 which would indicate the position of the tool 130 and the spinal segment for the area of the spine involved in the medical procedure.” ¶ [0067]).
While Foley does teach that the first and second radiographic glyphs are displayed in the image as discussed above, Foley does not explicitly teach that they are recognized (claim 22), let alone recognizing a geometric shape thereof (claim 23). Further, Foley does not explicitly teach that the recognized first and second radiographic glyphs (claims 22) or geometric shape thereof (claim 23) are used in the registration.
Ben-Haim teaches a computer system (46, 48, 50, 52, Fig. 2) configured to:
receive one or more 3D images (“acquiring one or more X-ray images in one or more planes” col. 5, lines 5-6; “Preferably, the images are input to an image processing computer, of any suitable type known in the art, which analyzes the images to identify and determine the positions of the marks. The computer then finds the scale of the image and the position and orientation of the element.” col. 5, lines 14-18; “Further preferably, two fluoroscopic images are acquired in two respective, generally perpendicular planes, so as to verify the coordinate determination. Alternatively or additionally, a CT image or image set may be acquired for this purpose.” col. 5, lines 19-23);
recognize a first and second radiographic glyph and geometric shape thereof in the one or more 3D images (“The position and orientation of the element, relative to anatomical features of interest in the patient's body, are ascertained by acquiring one or more X-ray images in one or more planes, and then determining the coordinates of the fiducial marks on the element in the one or more images. It will be appreciated that since the relative positions of the fiducial marks on the element are predetermined and known, the coordinates of the marks in even a single one of the images are sufficient to determine the scale of the X-ray image and the six-dimensions of position and orientation of the element relative to the patient's body.” col. 5, lines 3-13; “Further preferably, two fluoroscopic images are acquired in two respective, generally perpendicular planes, so as to verify the coordinate determination. Alternatively or additionally, a CT image or image set may be acquired for this purpose.” col. 5, lines 19-23; “The coordinates of the fiducial marks thus determined are used to find image-based six-dimensional position and orientation coordinates of the sensing device on the element, based on the known position of the sensing device relative to the marks.” col. 5, lines 24-28; “A plurality of metal fiducial marks 22a, 22b and 22c, as are known in the art, are embedded in disc 26.” col. 14, lines 8-10; “As shown in FIGS. 1A and 1B, element 20 includes three fiducial marks 22a, 22b, and 22c, along with additional mark 23, although any suitable number of marks may be used. The fiducial marks have individual shapes or other features, differing one from another, so that each of the marks may be easily individually identified. Preferably, element 20 includes at least three marks, so as to fully define a coordinate system wherein, for example, the marks define the X-Y plane and an origin and distance scale therein.” col. 14, lines 33-41);
sense the tracking markers of a first array (“six-dimensional signal-based coordinates, determined from the signals that are generated by the sensing device itself, as described above” col. 5, lines 29-31; “signal-based coordinate system, associated with the coordinate sensing device” col. 5, lines 32-33; “A position and orientation sensing device 24, with an additional fiducial mark 23 on or adjacent to the sensing device, is similarly embedded in or fastened to element 20. Preferably, device 24 is fabricated so that a portion of the device, for example, a coil as will be described below, can itself serve as mark 23.” col.14, lines 10-15; “Preferably, device 24 comprises a plurality of non-concentric sensor coils, as described in PCT patent publication number WO96/05768, and incorporated herein by reference. The coils generate signals in response to an externally-applied magnetic field, as will be described below. These signals are processed to determine six-dimensional position and orientation coordinates of device 24 and hence of element 20 to which the device is fixed.” col. 14, lines 20-27); and
perform registration using the sensed tracking markers of the first array and the recognized first and second radiographic glyphs and geometric shape thereof (“These image-based coordinates of the sensing device are compared with the six-dimensional signal-based coordinates, determined from the signals that are generated by the sensing device itself, as described above, so as to register a signal-based coordinate system, associated with the coordinate sensing device, with an image-based coordinate system, associated with the X-ray images. Preferably, the computer displays the position of the element and the device thereon in one or more of the images.” col. 5, lines 28-36; “The image-based coordinates of device 24 are compared with the six-dimensional coordinates of the device as determined by computer 48 based on the magnetic-field-responsive signals generated by the device. A coordinate transformation, for example, a transformation matrix, is determined so as to register the signal-based coordinates with the image-based coordinates and to transform the coordinates from one coordinate system to the other. Normally, element 20 does not move during a surgical procedure, so that the signal- and image-based coordinates will remain in registration. The transformation is applied to transform the signal-based coordinates of device 40 on needle 36 (shown in FIG. 2) with image 60. The coordinates of device 40 are indicated by axes 68 in image 60, as shown in FIG. 3. If desired, an additional position sensor can be fixed directly to patient 32, to verify, if necessary, that the registration of the coordinates has not changed.” col. 16, lines 4-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Foley by configuring the computer system to recognize the first and second radiographic glyph and geometric shape thereof in the one or more 3D images, and to perform registration using the sensed tracking markers of the first array and the recognized first and second radiographic glyphs and geometric shape thereof, as taught by Ben-Haim; and the .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Weiser et al., US 2010/0046718 A1 (hereinafater “Weiser”).
Regarding claim 24, Foley teaches the invention of claim 1; but does not teach that the distance between the first and second radiographic glyph is between 5 mm and 100 mm.
Weiser teaches the distance between radiographic glyphs (x-ray markers) is smaller than 10 cm (¶ [0032]). It is noted that 10 cm = 100 mm.
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

i.e., “smaller than […] 10 cm”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foley such that the distance is between 5 mm and 100 mm because it overlaps or lies within with the disclosed range of “smaller than […] 10 cm”. The ordinarily skilled artisan would have been motivated to make this modification in order to ensure that the radiographic glyphs are close enough together to be entirely within the field of view of the x-ray imaging system/CT scanner.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Solar et al., WO 2004/075768 A2 (hereinafter “Solar”).
Regarding claim 25, Foley teaches the invention of claim 1 as discussed above; but does not teach that the first and second radiographic glyphs are coaxial with a length of the spine pin.
Solar teaches a pin (collectively the base 4300 and locator 4302, Fig. 43; page 37, line 22 – page 38, line 17) used for inserting into anatomy such as bone, comprising: a first and second radiographic glyphs (imageable spheres 4312A-B, Fig. 43) separated by a distance; wherein the first and second radiographic glyphs are coaxial with a length of the pin (“The imageable spheres 4312A-B are respectively located on middle and proximal portions of a shaft 4313. The spheres 4312A-B include respective centers 4314A-B that define a line therethrough. When a distal tip 4315 of the locator 4302 is threaded or otherwise inserted into the receptacle 4306 of the base 4300, the line through the centers 4314A-B extends through the apex (point of maximum depression) of the conical divot 4308.” page 37, lines 27-33).
It would have been obvious to one having ordinary skill in the art to modify the spine pin of Foley by providing the pin with a(nother) first and second radiographic glyphs separated by a distance and coaxial with a length of the pin, as taught by Solar; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide additional x-ray (e.g., CT) fiducial/tracking means to the spine pin of Foley for a more robust establishment of an x-ray/CT coordinate system/frame or reference for a more robust registration.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Foley.
Regarding claim 27, Foley teaches the invention of claim 1 as discussed above; however, the embodiment(s) relied upon for teaching claim 1 (i.e., Figs. 3 and 4) does not teach a depth limiter as claimed.
In another embodiment Foley teaches a depth limiter (screw retention device 40, Figs. 5 and 6) disposed between the screw 42 and the central post 150. It is noted that the screw retention device 40 can be considered a depth limited because it is an expanded circumferential body (i.e., it has a circumferential body that appears expanded relative to the screw/central post as shown in Figs. 5 and 6) which appears to be in accordance with the description of the depth limiter 129 in Applicant’s specification (see ¶ [0094] of the pre-grant publication).
see Figs. 5 and 6); and the ordinarily skilled artisan would have been motivated to make this modification in order to provide a screw retention means to more securely retain the screw in the spine.
It is noted that by providing the aforementioned modification (i.e., disposing a depth limiter between the screw 42 and the central post 150), this would have resulted in the depth limiter being disposed between the radiographic glyphs (including for example the second radiographic glyph) and the second end as shown in the modified figure below:




claim 29, Foley teaches the invention of claim 1 as discussed above. Foley further teaches that the spine pin further includes a tool engagement feature (56, Figs. 4D-4F); but, the embodiment(s) relied upon for teaching claim 1 (i.e., Figs. 3 and 4) does not teach the combination of the tool engagement feature of the spine pin and a spine pin inserter configured to couple with the tool engagement feature and facilitate insertion of the spine pin.
In another embodiment (see Figs. 7, 7A, and 8), Foley teaches a spine pin (screw 250) which includes a tool engagement feature (head 255), and a spine pin inserter (head positioning probe 280) configured to couple with the tool engagement feature (“The screw head 255 can then be rotatably manipulated under the patient's skin by the head positioning probe 280” ¶ [0076]) and facilitate insertion (implied since the spine pin is characterized as a screw; i.e., it is understood that clockwise rotation of the spine pin by rotating head 255 clockwise would result in insertion of the spine pin due to the spine pin’s screw threads).
It would have been obvious to one having ordinary skill in the art to modify the embodiment of Foley that reads on claim 1 by providing a spine pin inserter configured to couple with the tool engagement feature and facilitate insertion of the spine pin, as taught by another embodiment in Foley (i.e., Figs. 7, 7A, and 8); and the ordinarily skilled artisan would have been motivated to make this modification in order to provide a means to apply clockwise and counter-clockwise torque to the spine pin for inserting and removing the spine pin.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Within the context of the invention of claim 1, the prior art of record does not teach that the first end section includes a tri-lobular cross section profile.
Foley as discussed above teaches the invention of claim 1 but does not teach that the first end section includes a tri-lobular cross section profile. Short of improper hindsight, there does not appear to be any motivation to modify Foley such that the first end section includes a tri-lobular cross section profile.

Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.
Applicant argues by way of amendment against the §102 rejection; i.e., that none of the references relied upon in the previous Office Action teach the spine pin as particularly recited in claim 1 as now amended.	
This argument is not found to be persuasive because Foley does teach such a spine pin: In particular, Foley teaches a spine pin (see Figs. 3, 3A-3B, 4, 4A-4F; see annotated figures below
a first end section (connection 60’; see annotated figures below) configured to couple with an array and resist rotation relative to a coupled array;
a second end (screw 42; see annotated figures below) opposite the first end and having a sharp tip configured to be inserted into an anatomical feature;
a radiographic glyph (one of the fiducials 17; see annotated figures below); and
a second radiographic glyph (another of the fiducials 17; see annotated figures below) separated from the first radiographic glyph by a distance;








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793